                                                                                                                       JS-3
                                                      United States District Court
                                                      Central District of California


 UNITED STATES OF AMERICA vs.                                             Docket No.            ED 18-cr-00148 VAP

 Defendant         SERRANO, ISMAEL                                        Social Security No. 4         3   9    1
 akas:    Ismael Serrano, Jr.

                                        JUDGMENT AND PROBATION/COMMITMENT ORDER

                                                                                                                 MONTH   DAY   YEAR
            In the presence of the attorney for the government, the defendant appeared in person on this date.   JAN      07   2019

  COUNSEL                                                             DAVID REED, CJA
                                                                          (Name of Counsel)

     PLEA         T GUILTY, and the court being satisfied that there is a factual basis for the plea.          NOLO             NOT
                                                                                                            CONTENDERE         GUILTY
  FINDING  There being a FINDING of GUILTY, defendant has been convicted as charged of the offense(s) of:
          POSSESSION WITH INTENT TO DISTRIBUTE HASHISH OIL, in Violation of Title 21 U.S.C. §§
          841(a)(1),(b)(1)(D), AS CHARGED IN COUNT ONE OF THE INDICTMENT;
          POSSESSION OF A FIREARM IN FURTHERANCE OF A DRUG TRAFFICKING CRIME, in Violation of TITLE
          18 U.S.C. § 924(c)(1)(A)(I), AS CHARGED IN COUNT FIVE OF THE INDICTMENT.
JUDGMENT The Court asked whether there was any reason why judgment should not be pronounced. Because no sufficient cause to the
AND PROB/ contrary was shown, or appeared to the Court, the Court adjudged the defendant guilty as charged and convicted and ordered that:
  COMM
  ORDER
It is ordered that the defendant shall pay to the United States a special assessment of $200, which is due immediately.
Any unpaid balance shall be due during the period of imprisonment, at the rate of not less than $25 per quarter, and
pursuant to the Bureau of Prisons' Inmate Financial Responsibility Program.

Pursuant to Guideline § 5E1.2(a), all fines are waived as the Court finds that the defendant has established that he is
unable to pay a fine.

Pursuant to the Sentencing Reform Act of 1984, it is the judgment of the Court that the defendant is hereby committed
to the custody of the Bureau of Prisons to be imprisoned for a term of: SEVENTY-NINE (79) MONTHS. This term
consists of 19 months on Count One, and 60 months on Count Five, to be served consecutively. The Court has taken
into consideration the time defendant has spent in federal custody and has calculated as such his sentence given credit
for time served, and no further time-served credit shall be given.

Upon release from imprisonment, the defendant shall be placed on supervised release for a term of three (3) years.
This term consists of 3 years on each of Counts 1 and 5 of the Indictment, such terms to run concurrently under the
following terms and conditions:
1. The defendant shall comply with the rules and regulations of the United States Probation and Pretrial Services
Office and General Order 18-10.
2. During the period of community supervision, the defendant shall pay the special assessment in accordance with this
judgment's orders regarding such payment.
3. The defendant shall refrain from any unlawful use of a controlled substance. The defendant shall submit to one drug
test within 15 days of release from imprisonment and at least two periodic drug tests thereafter, not to exceed eight
tests per month, as directed by the Probation Officer.

CR-104 (09/11)                                  JUDGMENT & PROBATION/COMMITMENT ORDER                                            Page 1 of 4
 USA vs.         ISMAEL SERRANO                                                      Docket No.:      ED 18-cr-00148 VAP

4. The defendant shall participate in an outpatient substance abuse treatment and counseling program that includes
urinalysis, breath and sweat patch testing, as directed by the Probation Officer. The defendant shall abstain from using
illicit drugs, alcohol, and abusing prescription medications during the period of supervision.
5. As directed by the Probation Officer, the defendant shall pay all or part of the costs of treating his addiction to the
aftercare contractor during the period of community supervision. The defendant shall provide payment and proof of
payment as directed by the Probation Officer. If the defendant has no ability to pay, no payment shall be required.
6. The defendant shall not obtain or possess any driver's license, Social Security number, birth certificate, passport or
any other form of identification without the prior written approval of the Probation Officer, and the defendant shall not
use, for any purpose or in any manner, any name other than his true legal name.
7. When not employed or excused by the Probation Officer for schooling, training, or other acceptable reasons, the
defendant shall perform 20 hours of community service per week as directed by the Probation Officer.
8. The defendant shall submit his or her person, property, house, residence, vehicle, papers, computers (as defined in
18 U.S.C. § 1030(e)(1)), cell phones, other electronic communications or data storage devices or media, office, or other
areas under the defendant’s control, to a search conducted by a United States Probation Officer or law enforcement
officer. Failure to submit to a search may be grounds for revocation. The defendant shall warn any other occupants
that the premises may be subject to searches pursuant to this condition. Any search pursuant to this condition will be
conducted at a reasonable time and in a reasonable manner upon reasonable suspicion that the defendant has violated a
condition of his supervision and that the areas to be searched contain evidence of this violation.
9. The defendant shall cooperate in the collection of a DNA sample from the defendant.

The Court authorizes the Probation Office to disclose the Presentence Report to the substance abuse treatment provider
to facilitate the defendant's treatment for narcotic addiction or drug and alcohol dependency. Further redisclosure of the
Presentence Report by the treatment provider is prohibited without the consent of the Court.

Upon motion of the government, all remaining counts in the Indictment are ordered dismissed.

IT IS RECOMMENDED that the defendant be considered for participation in the 500 hour RDAP program.
IT IS FURTHER RECOMMENDED that the defendant be designated to a facility in the Southern California area.

DEFENDANT INFORMED OF HIS RIGHT TO APPEAL.
 In addition to the special conditions of supervision imposed above, it is hereby ordered that the Standard Conditions of Probation and Supervised Release
 within this judgment be imposed. The Court may change the conditions of supervision, reduce or extend the period of supervision, and at any time during
 the supervision period or within the maximum period permitted by law, may issue a warrant and revoke supervision for a violation occurring during the
 supervision period.




            January 9, 2019
            Date                                                        VIRGINIA A. PHILLIPS, CHIEF U.S. DISTRICT JUDGE

 It is ordered that the Clerk deliver a copy of this Judgment and Probation/Commitment Order to the U.S. Marshal or other qualified officer.

                                                                        Kiry Gray, Clerk, U.S. District Court



            January 9, 2019                                       By              /S/
            Filed Date                                                  Beatrice Herrera, Courtroom Deputy Clerk




CR-104 (09/11)                                     JUDGMENT & PROBATION/COMMITMENT ORDER                                                           Page 2 of 4
 USA vs.         ISMAEL SERRANO                                                    Docket No.:        ED 18-cr-00148 VAP


 The defendant shall comply with the standard conditions that have been adopted by this court (set forth below).

                                 STANDARD CONDITIONS OF PROBATION AND SUPERVISED RELEASE

                                 While the defendant is on probation or supervised release pursuant to this judgment:
 1.    The defendant shall not commit another Federal, state or local crime;     10.   the defendant shall not associate with any persons engaged in criminal
 2.    the defendant shall not leave the judicial district without the written         activity, and shall not associate with any person convicted of a felony
       permission of the court or probation officer;                                   unless granted permission to do so by the probation officer;
 3.    the defendant shall report to the probation officer as directed by the    11.   the defendant shall permit a probation officer to visit him or her at any
       court or probation officer and shall submit a truthful and complete             time at home or elsewhere and shall permit confiscation of any
       written report within the first five days of each month;                        contraband observed in plain view by the probation officer;
 4.    the defendant shall answer truthfully all inquiries by the probation      12.   the defendant shall notify the probation officer within 72 hours of
       officer and follow the instructions of the probation officer;                   being arrested or questioned by a law enforcement officer;
 5.    the defendant shall support his or her dependents and meet other          13.   the defendant shall not enter into any agreement to act as an informer
       family responsibilities;                                                        or a special agent of a law enforcement agency without the permission
 6.    the defendant shall work regularly at a lawful occupation unless                of the court;
       excused by the probation officer for schooling, training, or other        14.   as directed by the probation officer, the defendant shall notify third
       acceptable reasons;                                                             parties of risks that may be occasioned by the defendant’s criminal
 7.    the defendant shall notify the probation officer at least 10 days prior         record or personal history or characteristics, and shall permit the
       to any change in residence or employment;                                       probation officer to make such notifications and to conform the
 8.    the defendant shall refrain from excessive use of alcohol and shall not         defendant’s compliance with such notification requirement;
       purchase, possess, use, distribute, or administer any narcotic or other   15.   the defendant shall, upon release from any period of custody, report
       controlled substance, or any paraphernalia related to such substances,          to the probation officer within 72 hours;
       except as prescribed by a physician;                                      16.   and, for felony cases only: not possess a firearm, destructive device,
 9.    the defendant shall not frequent places where controlled substances             or any other dangerous weapon.
       are illegally sold, used, distributed or administered;


         The defendant will also comply with the following special conditions pursuant to General Order 01-05 (set forth below).


           STATUTORY PROVISIONS PERTAINING TO PAYMENT AND COLLECTION OF FINANCIAL SANCTIONS

          The defendant shall pay interest on a fine or restitution of more than $2,500, unless the court waives interest or unless the fine or restitution
is paid in full before the fifteenth (15th) day after the date of the judgment pursuant to 18 U.S.C. §3612(f)(1). Payments may be subject to penalties
for default and delinquency pursuant to 18 U.S.C. §3612(g). Interest and penalties pertaining to restitution, however, are not applicable for offenses
completed prior to April 24, 1996.

          If all or any portion of a fine or restitution ordered remains unpaid after the termination of supervision, the defendant shall pay the balance
as directed by the United States Attorney’s Office. 18 U.S.C. §3613.

           The defendant shall notify the United States Attorney within thirty (30) days of any change in the defendant’s mailing address or residence
until all fines, restitution, costs, and special assessments are paid in full. 18 U.S.C. §3612(b)(1)(F).

        The defendant shall notify the Court through the Probation Office, and notify the United States Attorney of any material change in the
defendant’s economic circumstances that might affect the defendant’s ability to pay a fine or restitution, as required by 18 U.S.C. §3664(k). The
Court may also accept such notification from the government or the victim, and may, on its own motion or that of a party or the victim, adjust the
manner of payment of a fine or restitution-pursuant to 18 U.S.C. §3664(k). See also 18 U.S.C. §3572(d)(3) and for probation 18 U.S.C. §3563(a)(7).

         Payments shall be applied in the following order:

                    1. Special assessments pursuant to 18 U.S.C. §3013;
                    2. Restitution, in this sequence:
                              Private victims (individual and corporate),
                              Providers of compensation to private victims,
                              The United States as victim;
                    3. Fine;
                    4. Community restitution, pursuant to 18 U.S.C. §3663©; and
                    5. Other penalties and costs.

                                 SPECIAL CONDITIONS FOR PROBATION AND SUPERVISED RELEASE

         As directed by the Probation Officer, the defendant shall provide to the Probation Officer: (1) a signed release authorizing credit report
inquiries; (2) federal and state income tax returns or a signed release authorizing their disclosure; and (3) an accurate financial statement, with




CR-104 (09/11)                                       JUDGMENT & PROBATION/COMMITMENT ORDER                                                             Page 3 of 4
 USA vs.         ISMAEL SERRANO                                                  Docket No.:      ED 18-cr-00148 VAP


 supporting documentation as to all assets, income and expenses of the defendant. In addition, the defendant shall not apply for any loan or open
 any line of credit without prior approval of the Probation Officer.

           The defendant shall maintain one personal checking account. All of defendant’s income, “monetary gains,” or other pecuniary proceeds
 shall be deposited into this account, which shall be used for payment of all personal expenses. Records of all other bank accounts, including any
 business accounts, shall be disclosed to the Probation Officer upon request.

         The defendant shall not transfer, sell, give away, or otherwise convey any asset with a fair market value in excess of $500 without
 approval of the Probation Officer until all financial obligations imposed by the Court have been satisfied in full.

                                These conditions are in addition to any other conditions imposed by this judgment.



                                                                     RETURN

 I have executed the within Judgment and Commitment as follows:
 Defendant delivered on                                                                      to
 Defendant noted on appeal on
 Defendant released on
 Mandate issued on
 Defendant’s appeal determined on
 Defendant delivered on                                                                    to
     at
     the institution designated by the Bureau of Prisons, with a certified copy of the within Judgment and Commitment.

                                                                     United States Marshal


                                                               By
            Date                                                     Deputy Marshal

                                                                 CERTIFICATE

 I hereby attest and certify this date that the foregoing document is a full, true and correct copy of the original on file in my office, and in my
 legal custody.

                                                                     Clerk, U.S. District Court


                                                               By
            Filed Date                                               Deputy Clerk


                                                FOR U.S. PROBATION OFFICE USE ONLY

Upon a finding of violation of probation or supervised release, I understand that the court may (1) revoke supervision, (2) extend the term of
supervision, and/or (3) modify the conditions of supervision.

         These conditions have been read to me. I fully understand the conditions and have been provided a copy of them.


         (Signed)
                    Defendant                                                       Date


                    U. S. Probation Officer/Designated Witness                      Date




CR-104 (09/11)                                  JUDGMENT & PROBATION/COMMITMENT ORDER                                                       Page 4 of 4
